DETAILED ACTION

This office action is in response to the RCE filed on 06/27/2022.  Claims 16-30 are pending, of which claims 16, 24, and 30 are amended, and claims 20 and 28 are cancelled by the current amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, 21-27, 29-30 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure in the specification as originally filed to indicate possession of providing power for “…  a protection device, comprising a thyristor AND a diode, connected in parallel with the second MOSFET switching element ...”. 
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-19, 21-27, 29-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 16, 24, 30 recite the limitations “…  a protection device, comprising a thyristor AND a diode, connected in parallel with the second MOSFET switching element ...".  There is insufficient antecedent basis for these limitations in the claims since the limitations in claims 16, 24, 30 cannot be identified.  Applicant disclosed throughout the disclosure as original filed that … the protection device may comprise a thyristor (e.g., see the copy of [0017] below), or alternatively, the protection device may comprise a diode … (e.g., see the copy of [0019] below).  However, Applicant did not disclose that a protection device, comprising a thyristor AND a diode, connected in parallel with the second MOSFET switching element. Therefore, the claims 16-19, 21-27, 29-30 are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

    PNG
    media_image1.png
    171
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    408
    media_image2.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 24 recite “…  a protection device, comprising a thyristor and a diode, ...”.  Claims 18 and 26 further recite “… wherein the protection device comprises a diode” without further limiting the subject matter of the respective claim upon which claims 18 and 26 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by KOYANAGI et al. (US Patent or PG Pub. No. 20160036314, hereinafter ‘314).
Claim 16, ‘314 teaches a voltage source converter (VSC)(e.g., see Fig. 1-4), the VSC comprising: 
a first MOSFET switching element (e.g., 11a) including a first body diode (e.g., 12a, see [0021]-[0030], Fig. 1-4); 
a second MOSFET switching element (e.g., 11b) including a second body diode (e.g., 12b), the second MOSFET switching element being connected in series with the first MOSFET switching element (e.g., see [0021]-[0030], Fig. 1-4), the first and second MOSFET switching elements comprising silicon carbide MOSFETs (e.g., see [0062], Fig. 1-4); 
a protection device (e.g., 20, see Fig. 1-4), comprising a thyristor (e.g., 22a, 22b, or 24, see Fig. 2, 3) and a diode (e.g., 22b, or 23, 24, see Fig. 2, 3), connected in parallel with the second MOSFET switching element (e.g., 22a or 23 connected in parallel with 11b of Fig. 3 alternatively, just as Applicant disclosed in [0017] and [0019] of the current Application); and 
a controller (e.g., 15), wherein the controller is configured, on detection of an overcurrent event (e.g., when short-circuit accident occurs, see [0044]), to: switch off the first MOSFET switching element (e.g., current passing 22-24, and no current passing 11a and 11b when Bypassing activated, see Fig 3); and switch off the second MOSFET switching element, thereby forcing current flowing in the VSC following the overcurrent event to flow through the second body diode rather than through conducting channels of the first and second MOSFET switching elements (e.g., the current passing 21-24, and no current passing 11a and 11b/12b when Bypassing activated, see [0005][0012], [0033][0034][0043], Fig. 3a-3d).
Claim 17, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches that wherein the protection device comprises a thyristor (e.g., 22b, 24, see Fig. 2-3), and wherein the controller is configured to switch on the thyristor after switching off the second MOSFET switching element, such that the current initially flows through the second body diode before being commutated to flow substantially only through the thyristor (e.g., see Fig. 2-3).
Claim 18, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches that wherein the protection device comprises a diode (e.g., 23, see Fig. 2-3).
Claim 21, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches that wherein the second MOSFET switching element comprises a plurality of series-connected MOSFETs (e.g., the series-connected 11bs, see Fig. 1, 4).
Claim 22, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches that wherein the VSC is a VSC submodule for a modular multilevel converter (e.g., see Abstract, [0002], Fig. 1, 4).
Claim 23, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches that modular multilevel converter comprising a VSC submodule, the VSC submodule comprising a VSC according to claim 16 (e.g., see Fig. 1, 4).
For method claims 24-26, 29, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.
Claim 30, ‘314 teaches the limitations of claim 16 as discussed above.  ‘314 further teaches a controller for controlling the operation of a VSC, wherein the VSC comprises: 
a first MOSFET switching element (e.g., 11a) including a first body diode (e.g., 12a, see [0021]-[0030], Fig. 1-4); 
a second MOSFET switching element (e.g., 11b) including a second body diode (e.g., 12b), the second MOSFET switching element being connected in series with the first MOSFET switching element (e.g., see [0021]-[0030], Fig. 1-4), the first and second MOSFET switching elements comprising silicon carbide MOSFETs (e.g., see [0062], Fig. 1-4); and 
a protection device (e.g., 20, see Fig. 1-4), comprising a thyristor (e.g., 22a, 22b, or 24, see Fig. 2-3) and a diode (e.g., 22b, or 23, 24, see Fig. 2-3), connected in parallel with the second MOSFET switching element (e.g., 22a or 23 connected in parallel with 11b of Fig. 3 alternatively, just as Applicant disclosed in [0017] and [0019] of the current Application), wherein the controller is configured to perform the operations of the method of claim 24 (e.g., see discussion in claim 24 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 19 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOYANAGI et al. (US Patent or PG Pub. No. 20160036314, hereinafter ‘314), and further in view of GESKE et al. (US Patent or PG Pub. No. 20160365787, hereinafter ‘787).
Claims 19 and 27, ‘314 teaches the limitations of claims 16 and 24 as discussed above.  ‘314 does not explicitly disclose that wherein the protection device comprises a press-pack housing.
‘787 discloses a power module comprising for power converters wherein the protection device comprises a press-pack housing (e.g., see [0011][0016]; Fig. 2-3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the protection device in the press-pack housing as disclosed in ‘787, because it ensures long-term short circuit stability and high housing breaking strength. (e.g., see [0011]).
Response to Argument
Applicant's arguments filed on 06/27/2022 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838